UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7098


LLOYD GEORGE MAXWELL,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; DRUG ENFORCEMENT ADMINISTRATION,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-01483-BEL)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd George Maxwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lloyd     George    Maxwell       appeals   the   district   court’s

order dismissing his complaint filed pursuant to the Federal

Tort Claims Act, 28 U.S.C. § 1346 (2006), and Bivens v. Six

Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S.

388 (1971).     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       Maxwell v. United States, No. 1:10-cv-01483-BEL

(D. Md. June 30, 2010).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court   and     argument   would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                          2